Citation Nr: 1702508	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  08-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder from April 17, 2007 to March 25, 2012. 

2.  Entitlement to a disability rating in excess of 50 percent from March 26, 2012 to September 30, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 2001 to September 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted entitlement to service connection for PTSD and assigned a 10 percent disability rating, effective April 17, 2007.  In an August 2008 rating decision, the RO increased the initial disability rating assigned to 30 percent.  

Thereafter, the RO increased the assigned disability rating to 50 percent, effective March 26, 2012, and later to 100 percent, effective October 1, 2015.  Despite the increased ratings granted by the originating agency, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In December 2011, December 2012, and June 2015, the Board remanded this case for further development.  The case has now been returned for additional appellate review.

The May 2016 supplemental statement of the case included a denial of an earlier effective date prior to October 1, 2015 for the 100 percent disability rating assigned for PTSD.  However, this is simply a different way of phrasing the issues listed on the cover sheet regarding the assigned disability ratings for the service-connected PTSD.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.



FINDINGS OF FACT

1.  From April 17, 2007 to March 25, 2012, the Veteran's PTSD was productive of occupational and social impairment that most nearly approximated reduced reliability and productivity.

2.  From March 26, 2012, the Veteran's PTSD was productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent, but not higher, for PTSD, were met for the period from April 17, 2007 to March 25, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating of 100 percent for PTSD, were met for the period from March 26, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159  (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records and post-service medical records has been completed.  VA examinations were provided in July 2007, March 2012, and October 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  In December 2012, the Board found that the March 2012 VA examination was inadequate for rating purposes.  Pursuant to the Board's remand, the Veteran was afforded another VA examination in October 2015.  The October 2015 VA examination report is in compliance with the Board's remand directive.  The Board finds that the reports of the July 2007 and October 2015 VA medical examinations are adequate for adjudication purposes because they provide the results of comprehensive assessments and all information required for rating purposes. 

Neither the Veteran nor his representative has identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Therefore, the Board finds that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claim. 

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21(2016).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14  (2016).  However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's PTSD is rated pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Rating Mental Disorders, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, and recent events.  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The DSM-IV provides for a global assessment of functioning score (GAF) of 31-40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  A score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV, 46-7.

The Board notes that the Veteran has been assigned a 10 percent disability rating for residuals of a traumatic brain injury based on subjective residuals of headaches and dizziness.  The RO noted that the Veteran's memory loss, behavioral problems, and psychiatric symptoms were contemplated under the rating for his service-connected PTSD.  Accordingly, his memory loss, behavioral problems, and psychiatric symptoms will be considered when rating his PTSD.  

Prior to March 26, 2012

December 2005 VA treatment records showed that the Veteran had short-term memory loss, forgetfulness, and nightmares.  The Veteran denied that he was depressed.  The Veteran was single and worked as an air conditioning technician.  

A January 2007 VA treatment record indicated that the Veteran experienced nightmares, flashbacks, bad dreams, startle reaction, anxiety, depression, night sweats, road rage, anger, and frustration.  He reported chills when going over underpasses.  Mental status examination revealed that the Veteran was neatly dressed and fully oriented.  Eye contact was good, mood was depressed, affect was sad, speech was coherent and relevant, intelligence was average, and judgment was intact.  The Veteran denied voices, hallucinations, and homicidal or suicidal ideations.  It was noted that the Veteran's symptoms were secondary to his military experiences and would likely dissipate with treatment.  A GAF score of 60 was assigned.  

April 2007 VA treatment records showed that he continued to have flashbacks and nightmares.  The Veteran was calm and cooperative, with good eye contact, an ok mood, and depressed affect.  The Veteran tried to stay busy in order to adjust to the traumas of war.  He enjoyed hiking, playing with his dog, and completing outdoor work on his home.  

The Veteran was afforded a VA examination in July 2007.  The examiner found that the Veteran's symptoms were moderate to severe.  He reported nightmares and sleep impairment with daytime tiredness, he was also forgetful.  Following military service, the Veteran completed classes for heating and air conditioning.  He stated that he was employed fulltime for less than a year as a heating and air conditioning technician.  He ended a relationship with his girlfriend six months prior, but was beginning to make friends at work.  He was irritable and not very social or outgoing.  His leisure activities included cooking out and playing with his dogs.  However, he was not as motivated or interested in past activities such as hiking and biking.  He reported that he liked to stay busy in order to control his anger.  The Veteran displayed a clean appearance, soft or whispered speech, a cooperative attitude, constricted affect, bland speech, above average intelligence, good insight, unremarkable thought content, full orientation, normal remote memory, and mildly impaired recent memory.  There was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal ideation, or episodes of violence.  He was able to maintain personal hygiene.  The examiner assigned a GAF score of 50.  His prognosis was guarded to fair.  

June 2007 VA treatment records indicated that the Veteran complained of irritability, flashbacks, survivor's remorse, depression, anger, and nervousness.  He reported that he snapped at significant others.  He discussed the death of his best friend during service and wished that he was killed instead.  He reported that his mother and friends noted differences in him and expressed concern over his social withdrawal.  He felt that he did not fit in with society.  His appearance was neat, mood was depressed, affect was blunt, and thought process/content was clear.  He denied suicidal thoughts, but had passive moments of homicidal thoughts.  

In March 2008, the Veteran continued to have disturbing war related nightmares every night.  He was feeling less dysphoric and irritable during the day.  His coworkers acknowledged that it was easier to get along with him.  It was noted that he still appeared grim and endorsed that he had no joy in his life.  His thought process/content was preserved.  

A June 2008 VA treatment record indicated that the Veteran's medications were ineffective.  He continued to awaken three to four times during the night.  He was also irritable, angry, and hyperalert.  He had intrusive thoughts and bad dreams.  

In August 2008, the Veteran was irritable, angry, and frustrated.  He feared being around crowds.  His medications did not eliminate his sleep, depression, and nightmares.  He felt alienated from significant others. 

August 2008 Chattanooga Vet Center records showed that the Veteran continued to have sleep problems.  

In September 2008, the Veteran reported to his VA medical providers that he was edgy, nervous, and easily angered.  He reported difficulty concentrating at work.  He was not married, lived alone, and tried to stay away from people.  

A September 2008 VA treatment record noted that it was difficult for the Veteran to accept that he had PTSD.  He did not understand why he was dysphoric and irritable.  He experienced poor sleep, nightmares, and hyperarousal.  His appearance was neat, mood was depressed, affect was blunted, and thought process/content was perseverative.  

September 2008 Chattanooga Vet Center records documented symptoms of irritability, nightmares, and anxiety.  He reported financial problems because he was not called in for work.  He delayed school another semester to work on his finances.  His psychotropic medications were not working.  

October 2008 Chattanooga Vet Center records showed that the Veteran reported better control of his anger, except when driving.  

In December 2008, the Veteran underwent a VA examination to evaluate the residuals of his traumatic brain injury.  The Veteran had short term memory impairment secondary to his traumatic brain injury and PTSD.  The examiner found that it was difficult to separate his traumatic brain injury and PTSD symptoms.  The Veteran forgot birthdays, things he did yesterday, instructions from his boss, measurements, appointments, to return his uniforms, to take out the garbage, and to feed his pets.  The Veteran slept four to six hours per night and had nightmares.  He was still employed fulltime in heating and air conditioning.  

December 2008 VA treatment records showed that the Veteran had flashbacks, depression, nightmares, startle to loud noises, irritability, anger, and social withdrawal.  He reported that he had a girlfriend and was working fulltime.  He was alert, calm, and cooperative.  His speech was normal and his affect was blunted.  He denied suicidal or homicidal ideations.  A GAF score of 60 was assigned.  

In a January 2009 VA examination for his traumatic brain injury, the Veteran reported short term memory loss, insomnia, flashbacks, and nightmares.  He slept three to four hours per night.  The examiner found moderate memory impairment.  He was employed between two to five years as a heating and air conditioning technician.  The examiner determined that his symptoms caused significant effects on his employment due to decreased concentration, memory loss, and poor social interactions.  He often had to work with his supervisor to go over his work.  
February 2009 VA treatment records showed that the Veteran was less irritable than before.  He still had nightmares, but stated that they were not a big concern for him.  It was noted that he continued to be emotional about things.  A GAF score of 63 was assigned. 

In February 2009, the Veteran was back in school and had better control of his anger.  He enjoyed spending time with his significant other and her children.  He easily smiled and made appropriate jokes.  

In March 2009, the Veteran was laid off from his job as a heating and air conditioning technician.  He requested a referral to the PTSD clinic because his current anti-depressant drugs were not helping. 

In August 2009, he participated in speech therapy to help with some mild short term memory problems.  He reported improvement in his PTSD symptoms. 

September 2009 Chattanooga Vet Center records showed that the Veteran learned to manage his symptoms more effectively.  He continued to work on anger management issues and his meds worked better.  

In October 2009, the Veteran denied sleep disturbances and road rage.  He stated that occasional loud noises startled him.  He was more comfortable in social situations.  The Veteran gradually stopped taking his medications about eight months prior without any exacerbation of symptoms.  He appeared casually dressed with polite behavior and a bright affect.  His thought process was clear, speech was cooperative, mood was pleasant, cognition was intact, insight was good, and judgment was clear.  He denied suicidal or homicidal ideations.  

August 2010 VA treatment records showed that the Veteran continued to have short term memory problems.  He used a notebook to help with his memory problems.  

In October 2010, he denied mental health concerns and stated that he was able to talk to his wife.  He displayed a friendly mood and cooperative behavior.  The Veteran noted that his memory improved.  He was interested in biking, fishing, and family oriented activities.  He planned to adopt his four year old stepdaughter.  

August 2011 VA treatment records indicated that the Veteran was married with two stepchildren.  He was employed fulltime as a technician with a pest control company.  He attended school fulltime majoring in psychology.  It was noted that his PTSD symptoms appeared to be well controlled.  

Based on the above-noted evidence, the Board finds the Veteran's disability has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms such as flashbacks, nightmares, anger, sleep impairment, memory impairment, poor concentration, irritability, depression, and disturbances of motivation and mood.  The Veteran forgot to complete tasks such as taking out the garbage, feeding his pets, and keeping appointments.  He had difficulty concentrating and following instructions at work.  He had poor social interactions, decreased motivation to participate in activities that he previously enjoyed, and stayed away from people.  At times his affect was blunted, constricted, or depressed.  Additionally, many of his GAF scores were in the 50-60 range indicating moderate to serious symptoms. 

The Veteran's psychiatric disability did not result in occupational and social impairment that more nearly approximated deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  The Veteran continued to deny suicidal ideation and there was no evidence of obsessional rituals.  More importantly, the Veteran was able to maintain fulltime employment, with the exception of the time when he was laid off from his job as a heating and air conditioning technician.  He was thereafter able to secure employment, and there was no indication that his PTSD symptoms interfered with that position.  He also attended school fulltime.  Although he preferred to stay away from people, he enjoyed playing with his pets and was beginning to make friends at work.  His coworkers found that it was easier to get along with him.  During this period, the Veteran got married and enjoyed family oriented activities.  He planned to adopt his stepdaughter.  In addition, no health care professional has opined that the social and occupational impairment from the PTSD is greater than the reduced reliability and productivity contemplated by a 50 percent rating.

Beginning on March 26, 2012

The Veteran underwent another VA examination in March 2012.  The examiner diagnosed PTSD and traumatic brain injury and stated that it was difficult if not impossible to differentiate what portion of each symptom was attributable to his traumatic brain injury and PTSD.  The Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, and disturbances of motivation and mood.  The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conservation.  A GAF score of 55 was assigned.  

The Veteran underwent another VA examination in October 2015.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, gross impairment in thought process or communication, disturbances of motivation and mood, and difficulty adapting to stressful circumstances, including work or work like settings.  The Veteran also experienced bouts of depression with amotivation when he felt weak or when his self-esteem was low.  The examiner noted that the Veteran experienced flashbacks and became edgy when he encountered sudden loud noises.  He felt antsy when he drove under overpasses, past roadside debris, or when he was near balloons.  His nightmares decreased in frequency.  He avoided large crowds and discussions about his military service.  The Veteran was distrustful of others, no longer enjoyed playing pool, and was more socially isolated.  The Veteran explained that he did not have a social life because he did not trust people to have a social life.  The examiner found that the Veteran was emotionally numb.  He stated that he lost his compassion and did not have feelings.  The Veteran reported that he was working on rebuilding his empathy with others, particularly his daughter.  The Veteran was easily angered and hypervigilant when in public.  He shopped at odd times and sat in the corner so that he could see everything.  He reported difficulty falling asleep and that he slept four to five hours nightly.  The examiner also noted short term memory impairments.  The Veteran used a calendar on his phone to remember everything.  The Veteran had concentration impairments and was easily distracted.  He explained that he was often in his own world.  The examiner diagnosed chronic PTSD, alcohol use disorder, and traumatic brain injury.  The examiner differentiated what symptoms were attributable to each diagnosis.  Specifically, the Veteran's flashbacks and nightmares with physiological and psychological arousal, avoidance of trauma-themed stimuli, hypervigilance, were attributed to his PTSD.  His recent history of abuse of alcohol for the purposes of self-medication was attributed to his alcohol use disorder.  His concentration and memory impairments were due to his traumatic brain injury.  The Veteran was in the process of divorcing his wife.  His relationship with his three children was improving.  He continued to have good relationships with his family members and maintained contact with several comrades.  He enjoyed yardwork, spending time with his children, hiking, bike-riding, cooking, and grilling.  He used to enjoy playing pool with his wife.  The Veteran still worked in the heating and air conditioning industry.  He reported problems with social isolation, flashbacks, anger, and memory impairments.  He stated that he had to write down tasks.  The Veteran no longer used medications to treat his symptoms because they worsened his symptoms.  The Veteran reported that he used to binge drink several months ago.  The Veteran appeared well-groomed and casually dressed.  He was cooperative throughout the interview.  

Based on the above-noted evidence, the Board finds the Veteran's disability has resulted in occupational and social impairment that more nearly approximates total than deficiencies in most areas.  As noted above, the Veteran was awarded a 100 percent disability rating for his PTSD based primarily on the October 2015 VA examination report.  The October 2015 VA examiner found that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's symptoms included gross impairment in communication, gross impairment in thought process, difficulty adapting to work like settings, flashbacks, nightmares, difficulty adapting to stressful circumstances, difficulty adapting to work, disturbances of motivation and mood, flattened affect, anxiety, anger, depressed mood, chronic sleep impairment, mild memory loss, and suspiciousness.  The Veteran was emotionally numb, was divorcing from his wife, and expressed that he wanted to improve his relationship with his children.  He did not socialize and did not trust others, although he maintained contact with some family members and friends.  He maintained employment, but experienced social isolation, concentration issues, was easily distracted, and had mild memory impairments.  He had to write down tasks to accomplish.  The Board notes that the March 2012 examiner determined that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  However, in December 2012, the Board found that the March 2012 VA examination was inadequate for rating purposes because the examiner did not discuss the severity of the symptoms or how they affected the Veteran's occupational and social functioning.  Therefore, because the March 2012 examination is not probative evidence, the Board finds that the symptoms described in the October 2015 VA examination are indicative of the severity of the symptoms for the period beginning on March 26, 2012.   

Accordingly, a 100 percent rating is warranted from March 26, 2012.  




Additional Considerations 

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.
The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403   (1995); Caldwell v. Derwinski, 1 Vet. App. 466   (1991). However, even grating the Veteran full competence and credibility, the evidence does not warrant a rating in excess of 50 percent prior to March 26, 2012.

Consideration has been given to assigning a staged rating or further staged rating for the disability decided herein.  The criteria for a rating higher than 50 percent, however, have not been met for any portion of the period from April 17, 2007 to March 25, 2012.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected PTSD, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor where applicable.

ORDER

The Board having determined that the Veteran's PTSD warrants a 50 percent rating, but not higher, from April 17, 2007 to March 25, 2012, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that the Veteran's PTSD warrants a 100 percent rating, but not higher, from March 26, 2012, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


